Citation Nr: 1712766	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  04-20 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for optic neuropathy associated with residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was initially before the Board in August 2007, at which time the appeal was remanded for additional development.  Then, in August 2009, the Board denied, in relevant part, the claim of entitlement to a rating in excess of 10 percent for post-traumatic headaches.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court).  In August 2010, the Court and VA General Counsel filed a Joint Motion to Vacate and Remand the portion of the decision addressing the rating for post-traumatic headaches.

Additionally, in November 2012, the Board remanded for consideration of all possible residuals of an in-service TBI under the revised regulatory criteria.  In an April 2013 rating decision, the AMC granted service connection for additional residuals of memory loss and benign paroxysmal positional vertigo associated with residuals of a TBI and assigned initial ratings to these disabilities effective January 7, 2013.  The April 2013 rating decision explained that "this decision represents a partial grant of the benefits sought on appeal . . . as you were not awarded the maximum benefit provided by the rating schedule.  This claim is still considered to be in appellate status . . . unless you advise us that you are now satisfied with this decision."

In June 2013, the Board recognized that although the AMC had characterized the issues involving vertigo and memory loss as claims for "service connection," the manifestations of memory loss and vertigo were part and parcel of the underlying increased rating claim for residuals of a TBI.  Given this procedural development, the Board once again recharacterized the issues on appeal to adequately reflect the claim for a higher rating for all associated residuals of the in-service TBI throughout the entire appellate period.  The claim was remanded in June 2013 and December 2013 for additional development.  While on remand, the AMC granted a claim of entitlement to "service connection" for optic neuropathy in a June 2014 rating decision with a 10 percent disability rating, effective March 12, 2014.  In November 2014, the Board recognized the Veteran's optic neuropathy as part and parcel of the underlying increased rating claim for residuals of a TBI, and this issue was recharacterized to adequately reflect the claim for higher rating for this residual throughout the entire appellate period.

In a November 2014 decision, the Board remanded to the AMC for further development the issue of entitlement to a separate, compensable rating for optic neuropathy associated with residuals of a TBI, for the period prior to March 12, 2004, and in excess of 10 percent thereafter.

The Veteran appealed the November 2014 Board decision to the Court.  In October 2015, the Court and VA General Counsel filed a Joint Motion to Vacate and Remand the portion of the decision addressing the 10 percent rating for post-traumatic headaches for the period prior to October 23, 2008.  The parties to the Joint Motion specified that they did not wish for the Court to disturb the remainder of the Board's November 2014 decision, to include the remand order, and requested that the Court dismiss the appeal as to all other claims addressed in the November 2014 Board decision.

After the AMC completed the Board's requested development concerning the issue of entitlement to a separate, compensable rating for optic neuropathy associated with residuals of a TBI, for the period prior to March 12, 2014, and in excess of 10 percent thereafter, the AMC granted a 10 percent rating for optic neuropathy effective April 16, 1981-the date after the Veteran's discharge from active duty, and the effective date of the original grant of service connection for post-traumatic headaches associated with residuals of a TBI.  This rating decision explained that "this decision represents a partial grant of the benefits sought on appeal . . . as you were not awarded the maximum benefit provided by the rating schedule.  The claim is still considered to be in appellate status . . . unless you advise us that you are now satisfied with this decision."  As the Veteran has not indicated his satisfaction, the issue of entitlement to a rating in excess of 10 percent for optic neuropathy with a TBI was returned to the Board for final adjudication.

In January 2016, the Board remanded this matter for further evidentiary development.


FINDINGS OF FACT

Throughout the period on appeal, the Veteran's optic neuropathy was manifested by corrected distance central visual acuity that was, at its worst, 20/100 in the right eye and 20/40 in the left eye.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for optic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.79, Diagnostic Code 6066.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Notice

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Service treatment records and post-service VA treatment records have been obtained, and the Veteran has been afforded multiple VA medical examinations in connection with this claim.  The Board finds that, taken together, these examinations were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to the issues on appeal. 
Thus, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.

Law and Analysis

The Veteran contends that he is entitled to a rating higher than 10 percent for residuals of a TBI and optic neuropathy.  For the following reasons, the Board finds a rating in excess of 10 percent is not warranted.

The regulations concerning eye disabilities based on impairment of central visual acuity were amended effective December 10, 2008.  The accompanying changes to the diagnostic codes apply to claims filed on or after that date, which will instead be rated under Diagnostic Code 6061 to 6066.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  In this case, the Veteran's claim began in 1981 and should thus be rated under Diagnostic Code 6079.  The Board notes, however, that the amended rating criteria per Diagnostic Code 6066 are the same as the prior rating code under Diagnostic Code 6079.  Compare 38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008) (in effect prior to December 10, 2008) with 38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).  As such, the Veteran is not prejudiced by the change in diagnostic code used to rate his optic neuropathy.  See Butts v. Brown, 5 Vet. App. 532 (1993) (stating that the Board may choose the diagnostic code to apply provided the choice is supported by reasons and bases, as well as the evidence).

To that end, the evidence of record does not indicate that the Veteran experienced the anatomical loss of both eyes, no more than light perception in both eyes, the anatomical loss of one eye, or no more than light perception in one eye at any time during the rating period on appeal.  As such, the provisions of Diagnostic Code 6061 through 6064 are not applicable to the Veteran's claim.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6064 (2016).  Diagnostic Code 6065 is similarly inapplicable, as there is no evidence that the Veteran experienced visual acuity with vision in one eye at 5/200 during the rating period on appeal.  38 C.F.R. § 4.79, Diagnostic Code 6065 (2016).  Accordingly, the Veteran is most properly rated under Diagnostic Code 6066 at this time.

To warrant a 20 percent rating, the veteran must show evidence of corrective visual acuity as follows: (1) 20/70 in one eye and 20/50 in the other eye; (2) 20/100 in one eye and 20/50 in the other eye; (3) 20/200 in one eye and 20/40 in the other eye; or (4) 15/200 in one eye and 20/40 in the other eye.  Diagnostic Code 6066 also provides for higher levels of impairment of central visual acuity, up to a maximum 90 percent rating when vision is 10/200 in both eyes.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).

A review of the facts reveals the following:

The Veteran underwent a Compensation and Pension (C&P) examination in September 2009 in which he was diagnosed with bilateral eye problems, such as blurred vision, and watering of the eyes.  The Veteran relayed that his condition began in 1979 when he hit his head during a karate class in service.  Since the onset of his condition, his condition had progressively worsened, and he had received oral medication for treatment.  The Veteran enjoyed no history of hospitalization or surgery, eye neoplasm, or incapacitating periods due to eye disease.

In the Veteran's right and left eye, he experienced redness, watering, itching, impaired night vision, and photophobia.  Upon examination, the examiner did not discover homonymous hemianopia, scotoma, a corneal disorder, or a difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye, or more than three diopters of spherical correction between the eyes.

The Veteran's right eye distance acuity, uncorrected, was 20/100, and corrected was 20/60; the left eye distance acuity, uncorrected was 20/30, and corrected was 20/20.  The Veteran's right and left eye near acuity, corrected was 20/60.

The examiner found no physical findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.

In June 2011, the Veteran received a C&P examination for his PTSD and headaches in which he complained of visual disturbances such as floaters, intermittent blurriness in both eyes, increasing light sensitivity, and photophobia.

In January 2013, the Veteran received a C&P examination for a traumatic brain injury (TBI), in which the examiner determined the Veteran did not suffer from visual impairment.

In March 2014, the Veteran underwent a C&P examination for his eye condition in which the Veteran was diagnosed with optic atrophy.  The examiner believed the Veteran's condition originated with his 1979 head injury, which caused the Veteran's vision in his right eye to gradually decrease, ranging from 20/30 to 20/70 over the years.  The Veteran had not suffered from eye pain or double vision.

The Veteran's uncorrected right visual acuity for distance with 20/200 and his left eye was 20/40 or better.  For his uncorrected near right eye distance, the Veteran scored 5/200 and 20/70 in his left eye.  The Veteran's corrected distance in his right eye was 20/70 and 20/40 or better in his left eye.  The Veteran's corrected near vision in his right eye was 20/100 and 20/40 or better in his left eye.

The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.

The Veteran's pupils measured three millimeters in both his right and left eye, and his pupils were round and reactive to light, without an afferent pupillary defect present.  The Veteran's left pupil constrictions, however, were more brisk.

The Veteran did not suffer from diplopia, astigmatism, anatomical loss, light perception only, or extremely poor vision or blindness of either eye.  Moreover, the Veteran's external exam of his eyelids and lashes, conjunctiva/sclera, cornea, anterior chamber, iris, and lens was normal.

The Veteran's macula, vessels, vitreous, and periphery were normal; however, the Veteran's right optic disc demonstrated temporal pallor, and his left optic disc demonstrated mild pallor.

The Veteran suffered from a visual field defect, so the Goldman's equivalent III/4e target was used to measure his visual field testing.  The Veteran enjoyed contractions of the visual field, and no loss of the visual field.  The Veteran did not suffer from legal (statutory) blindness (visual field diameter of 20 degrees or less in the better eye, even in the corrected visual acuity is 20/20), based upon visual field loss.

The Veteran suffered from optic atrophy in both eyes, attributable to visual acuity or visual impairment.  The examiner believed the Veteran's optic atrophy was more likely to account for his decreased vision in the right eye.

In May 2014, the March 2014 examiner submitted an examination addendum in which she stated that the Veteran's optic atrophy was present since his 1979 head injury; the Veteran's visual acuity was 20/70 OD and 20/20 OS.

In November 2016, a C&P examiner reviewed the Veteran's folder to present a history of the Veteran's visual field defect.  Following the Veteran's head injury, his November 1979 visual acuity was 20/100 in his right eye and 20/20 in his left eye.  In 1988, the Veteran's right eye scored 20/50, and his left eye was 20/20.  In November 2013, the Veteran's right eye measured 20/60, and his left eye measured 20/20.  In October 2014, the Veteran's right eye measured 20/60, and his left eye measured 20/20.  In February 2015, the Veteran's right eye measured 20/80, and his left eye  measured 20/20.  In May 2016, the Veteran's treating physician determined the Veteran's "Repeat OTC does show stable findings consistent with visual field loss, and the presentation of the pituitary adenoma."  Moreover, the examiner believed the Veteran's visual acuity was worse than initially measured after the Veteran's 1979 incident, which was most likely a progression in the loss of acuity.

Goldman perimetry testing of the visual field first occurred in 2009 demonstrated right eye marked inferior field loss, especially nasally, and right eye marked inferior loss, particularly in the nasal quadrant.  Repeat testing in 2012, 2013, 2014, and December 2015 showed the same results.  The examiner determined the Veteran did not suffer from significant progression in field loss, although the Veteran enjoyed significant field loss on 24-2 in each eye.  The examiner stated the Veteran's eye test results were only present from 2009 to present.

The November 2016 examiner was unable to provide a retrospective opinion for the Veteran's vision prior to 2009, other than to say the Veteran's condition progressively worsened from 1979 to the present.

Initially, the Board notes that the appeal period (from 1981 until present day) is unusually long in this case, and, unfortunately, there are a lack of records concerning the Veteran's visual acuity until 2009.  That being said, the Veteran and his examiners repeatedly noted that the Veteran's disease was progressive and continually worsening.  Accordingly, examining the Veteran's current visual acuity, given the disease's progressive and worsening nature, means the Veteran, when given a uniform rating for the period from 1981 until today, is already rated at the highest level possible, as his disease would not likely have been worse than it is now.

Accordingly, applying the law to the facts of the case, the Board finds the Veteran not entitled to a rating higher than 10 percent for the period on appeal.  The evidence of record reveals that the Veteran's visual acuity was not worse than 20/100 in the right eye and 20/40 in the left eye.  As discussed above, the C&P examinations of record demonstrate that the Veteran's visual symptoms and conditions are not eligible for any other diagnostic codes.  Although grateful for the Veteran's honorable service, the preponderance of the evidence is against a higher rating.

Extraschedular Consideration

Although the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his optic neuropathy.  The evidence shows symptoms such as restricted vision which is contemplated by his rating under Diagnostic Code 6066.

The Board finds no evidence in the medical records of an exceptional or unusual clinical picture, nor has he asserted any further functional impairment caused by the collective impact all of his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for optic neuropathy is denied.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


